        Case 1:15-mc-01825-ESH Document 216 Filed 09/03/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




  IN RE: MCCORMICK & COMPANY, INC.,
  PEPPER PRODUCTS MARKETING AND SALES
  PRACTICES LITIGATION
                                                               MDL Docket No. 2665
  THIS DOCUMENT RELATES TO:
                                                               Misc. No. 15-1825 (ESH)



  ALL CLASS ACTIONS


                                   JOINT STATUS REPORT

       In response to the Court’s August 9, 2019 Order, the Consumer Plaintiffs (“Plaintiffs”),

McCormick & Company, Inc. (“McCormick”), and Wal-Mart Stores, Inc. (“Walmart”)

respectfully submit this Joint Status Report.

       In its August 9, 2019 Order, the Court instructed the parties to file by September 3, 2019

"a joint proposal for further proceedings, including an identification of all cases that can be

remanded to the transferor court." The Court also ordered the parties to specify which cases can

be remanded to the transferor court even if the Court were to grant McCormick’s pending motion

to stay or the Court of Appeals were to grant McCormick’s Rule 23(f) petition for appellate review.

       It is the parties’ view that, given the posture of the case and McCormick’s pending appeal

to the D.C. Circuit, it is premature to send any cases back to the transferor courts, as pretrial

proceedings have not yet concluded. More specifically, summary judgment motions – which are

considered part of pretrial proceedings – have not yet been filed. See, e.g., U.S. ex rel. Hockett v.

Columbia/HCA Healthcare Corp., 498 F. Supp. 2d 25, 37 (D.D.C. 2007) (citing Lexecon Inc. v.

Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 34 (1998)).
                                                 1
           Case 1:15-mc-01825-ESH Document 216 Filed 09/03/19 Page 2 of 5



          The Court has also asked the parties to address the possibility of settlement and what

mechanism the parties would suggest for pursuing settlement at this time. McCormick would be

willing to participate in another session with Judge Robertson at a time agreed to by the parties.

As for Wal-Mart, it believes that the only item for discussion is dismissal of the remaining

individual claims against Walmart given that the class, as to claims against Walmart, was not

certified. As a result, it is not clear to Walmart that the Court retains federal jurisdiction over such

claims.

          As to mediation, Plaintiffs requested that McCormick provide certain information that

would inform whether a further mediation would be productive, but McCormick declined to

provide the information. Accordingly, Plaintiffs do not think a mediation would be productive at

this time. However, Plaintiffs remain open to mediation if McCormick provides the information

requested.

          Plaintiffs will not agree to dismiss the individual claims against Wal-Mart.

          Finally, the parties propose that they submit a proposed schedule for further proceedings

within 14 days of (i) a decision by the Court of Appeals to deny McCormick’s Rule 23(f) petition

for appellate review; (ii) a decision on the merits of McCormick’s Rule 23 appeal; or (iii) a denial

by this Court of the parties’ request for a stay, whichever is earlier.

Dated: September 3, 2019                        Respectfully submitted,


                                        By:     /s/ Elizabeth A. Fegan
                                                Elizabeth A. Fegan
                                                FEGAN SCOTT LLC
                                                150 S. Wacker Dr., 24th Floor
                                                Chicago, IL 60606
                                                (312) 741-1019
                                                Email: beth@feganscott.com


                                                   2
Case 1:15-mc-01825-ESH Document 216 Filed 09/03/19 Page 3 of 5



                            Steve W. Berman
                            Mark Vazquez
                            Hagens Berman Sobol Shapiro LLP
                            1301 Second Avenue, Suite 2000
                            Seattle, WA 98101
                            (202) 623-7292
                            steve@hbsslaw.com
                            markv@hbsslaw.com

                            Scott Adam Kamber
                            KAMBERLAW, LLC
                            201 Milwaukee Street
                            Suite 200
                            Denver, CO 80206
                            (646) 964-9600
                            Fax: (212) 202-6364
                            Email: skamber@kamberlaw.com

                            Deborah Kravitz
                            KAMBERLAW LLP
                            401 Center Street
                            Suite 111
                            Healdsburg, CA 95448
                            (707) 820-4247
                            Email: dkravitz@kamberlaw.com

                            Counsel for Consumer Plaintiffs

                      By:   /s/ David H. Bamberger

                            David H. Bamberger (DC Bar No. 362285)
                            Edward S. Scheideman (DC Bar No. 475128)
                            Paul D. Schmitt (DC Bar No. 1007680)
                            Julie A. Gryce (Bar No. 988319)
                            DLA Piper LLP (US)
                            500 Eighth Street, N.W.
                            Washington, D.C. 20004
                            Tel.: 202-799-4000
                            Fax: 202-799-5000
                            david.bamberger@dlapiper.com
                            edward.scheideman@dlapiper.com
                            paul.schmitt@dlapiper.com
                            julie.gryce@dlapiper.com

                            Counsel for Defendant
                            McCormick & Company, Inc.
                              3
Case 1:15-mc-01825-ESH Document 216 Filed 09/03/19 Page 4 of 5




                            /s/ Andrew G. Klevorn
                            Andrew G. Klevorn
                            Yoni Rosenzweig
                            Kristin L. Coveney
                            Katten Muchin Rosenman LLP
                            525 W. Monroe Street
                            Chicago, IL 60661-3693
                            Telephone: 312.902.5200
                            Facsimile: 312.902.1061
                            andrew.klevorn@kattenlaw.com
                            yoni.rosenzweig@kattenlaw.com
                            kristin.coveney@kattenlaw.com

                            Counsel for Defendant Wal-Mart Stores, Inc




                              4
        Case 1:15-mc-01825-ESH Document 216 Filed 09/03/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of September 2019, I caused to be electronically filed
the foregoing Joint Status Report with the Clerk of Court using the CM/ECF system, which will
then send a notification of such filing to all counsel registered through CM/ECF.



                                               /s/ Elizabeth A. Fegan
                                               Elizabeth A. Fegab

                                               Counsel for Consumer Plaintiffs




                                                 5
